COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

  THE    EL    PASO     EDUCATION
  INITIATIVE, INC. d/b/a BURNHAM                 §                No. 08-17-00049-CV
  WOOD CHARTER SCHOOL,
                                                 §                  Appeal from the
                    Appellant,
                                                 §             County Court at Law No. 6
  v.
                                                 §             of El Paso County, Texas
  AMEX PROPERTIES, LLC,
                                                 §                  (TC# 2008-2370)
                    Appellee.
                                                 §
                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in that

part of the judgment denying Appellant’s plea to the jurisdiction as to Appellee’s breach of contract

claim and its claim for consequential damages. We therefore affirm that part of the judgment. We

conclude there was error in that part of the judgment denying Appellant’s plea to the jurisdiction

as to Appellee’s claim for attorney’s fees. We therefore reverse that part of the judgment and

render judgment granting the plea to the jurisdiction as to Appellee’s claim for attorney’s fees.

       We further order that Appellant and Appellee each pay one-half (1/2) the costs of this

appeal. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 31ST DAY OF OCTOBER, 2018.


                                              GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.